35 P.3d 1094 (2001)
178 Or. App. 156
Michael T. HERBST, Appellant,
v.
Robert O. LAMPERT, Superintendent, Snake River Correctional Institution, Respondent.
00-02-083M; A111011
Court of Appeals of Oregon.
Argued and Submitted August 13, 2001.
Decided November 14, 2001.
Bob Pangburn, Caldwell, Idaho, filed the brief, for appellant.
Timothy A. Sylwester, Assistant Attorney General, argued the cause for respondent. With him on the brief were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
Before HASELTON, Presiding Judge, and DEITS, Chief Judge,[*] and WOLLHEIM, Judge.
PER CURIAM.
Affirmed. State v. Grimes, 163 Or.App. 340, 986 P.2d 1290 (1999), rev. den. 332 Or. 656, 36 P.3d 973 (2001).
NOTES
[*]  Deits, C.J., vice Warren, S.J.